Case 2:18-bk-20151-ER   Doc 394 Filed 10/03/18 Entered 10/03/18 16:00:02   Desc
                          Main Document    Page 1 of 5
Case 2:18-bk-20151-ER   Doc 394 Filed 10/03/18 Entered 10/03/18 16:00:02   Desc
                          Main Document    Page 2 of 5
Case 2:18-bk-20151-ER   Doc 394 Filed 10/03/18 Entered 10/03/18 16:00:02   Desc
                          Main Document    Page 3 of 5
Case 2:18-bk-20151-ER   Doc 394 Filed 10/03/18 Entered 10/03/18 16:00:02   Desc
                          Main Document    Page 4 of 5
Case 2:18-bk-20151-ER   Doc 394 Filed 10/03/18 Entered 10/03/18 16:00:02   Desc
                          Main Document    Page 5 of 5
